United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-3755
                                    ___________

United States of America,                *
                                         *
               Appellee,                 *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
Hubert Ruff,                             *
                                         * [UNPUBLISHED]
               Appellant.                *
                                    ___________

                              Submitted: April 7, 2009
                                 Filed: April 10, 2009
                                  ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Hubert Ruff appeals the sentence the district court1 imposed after revoking his
supervised release. He argues that the court abused its discretion by imposing a term
of imprisonment that was unreasonable and excessive, and that the court made an error
of judgment in balancing the factors under 18 U.S.C. § 3553(a).

       After reviewing the record, we conclude that the district court did not abuse its
discretion. First, the 18-month prison term imposed by the court was below the

      1
        The Honorable Joseph F. Bataillon, Chief Judge, United States District Court
for the District of Nebraska.
relevant statutory maximum. See 18 U.S.C. § 3583(e)(3) (for Class A felony,
maximum term of imprisonment upon revocation of supervised release is 5 years).
Second, the district court appropriately considered factors under 18 U.S.C. § 3553(a),
including the applicable advisory Guidelines range. See Gall v. United States, 128 S.
Ct. 586, 597 (2007) (review standard); United States v. Miller, 557 F.3d 910, 915-16
(8th Cir. 2009) (court reviews district court’s revocation sentencing decision using
same standards applied to initial sentencing decisions); United States v. Nelson, 453
F.3d 1004, 1006 (8th Cir. 2006) (appellate court reviews revocation sentence to
determine whether it is unreasonable in relation to, inter alia, advisory Guidelines
range and other § 3553(a) factors); see also United States v. Todd, 521 F.3d 891, 897
(8th Cir. 2008) (in imposing sentence, district court need not mechanically recite
§ 3553(a) factors, especially when applying advisory Guidelines range). Third, Ruff’s
sentence within the advisory range is presumptively reasonable, see United States v.
Perkins, 526 F.3d 1107, 1110 (8th Cir. 2008), and we see no strong reasons that
required a non-guidelines sentence.

      Accordingly, we affirm.
                     ______________________________




                                         -2-